Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The RCE on 4/16/2021 has been received.

Information Disclosure Statement
The IDS submission on 4/16/2021 has been received and reviewed. The NPL provided fails to comply with 37 CFR 1.98(a)(3) and has thus not been considered. Recall from MPEP 609.04 that “a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information listed that is not in the English language.” An English language equivalent document may also be provided. The foreign references have not been provided themselves, rather the English language equivalent. MPEP 609.04 notes “The English language equivalent application should be separately listed and identified as an English language equivalent in the information disclosure statement.” These references have been considered, however, as copies were available elsewhere and Applicant did, in fact, provide a translation.

Allowable Subject Matter
Claims 1-25 are allowed for the reasons provided in the notice of allowance on 5/30/2019. The IDS submission does not change examiner’s prior reasoning.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William B Partridge whose telephone number is (571)270-1402.  The examiner can normally be reached on Mon-Fri Noon-3 Pacific.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/William B Partridge/Primary Examiner, Art Unit 2183